Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 25 May 1790
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Richmond May 25. 1790.

Since we wrote last Martha and myself have determined to settle immediately on our farm. We have concluded that the advantage of constant employment in interesting tho’ trivial affairs will more than ballance the many inconveniences we must put up with. On her account alone those inconveniences deserve regard, and she is so certain that they cannot affect her happiness as to be impatient to encounter them. She is at present at Mr. Eppes’s and I have been prevented from accompanying her by being employed in preparing for her coming to Varina. We have 2 small houses with 2 rooms in each, which might have been rendered very commodious, had they not been situated at a distance from each other. We have resolved rather to suffer this disadvantage than incur the expence of removing or building as it would only secure a temporary convenience. We find that it will be necessary for us to fix on some other part of the Country in which to pursue our plan of retirement and domestic Industry. No situation in America has so many allurements for us as Albemarle. I shall accordingly procure immediately a small farm in the neighbourhood of Monticello of 100 acres, to build on, as soon as there is a prospect of your retiring, which we anxiously expect. I shall prefer a farm of that size as there will be less danger of my being wholly employed in the care of it. I find it inpossible to pay that attention I had intended to my department of domestic affairs. I am prevented altogether from taking exercise by the excessive heat. Allready from being exposed to it for an hour only, each time, I have had two Miliary eruptions, which have kept me for several days in excessive torture.  The effect of the rays is so violent that I find no protection in the Umbrella. Except an hour in the morning and a short time again in the Evening I am constantly confined.
If it were not employing your time for a few moments in an uninteresting and unworthy subject I would request you to send in a New-England farmer to whom I might intrust our little estate. Ignorance of Agriculture is so evident in our common Virginia Overseers that it must decrease in value every day under the management of one of them. I am Dear Sir, your most obed. humble Servt.,

Thomas M. Randolph

